Name: COMMISSION REGULATION (EC) No 1946/95 of 7 August 1995 on the issuing of export licences for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product;  trade policy
 Date Published: nan

 8 . 8 . 95 lENl Official Journal of the European Communities No L 187/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1946195 of 7 August 1995 on the issuing of export licences for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EC) No 1032/95 f), Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vege ­ tables other than those granted for added sugars (3), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1430/95 (4) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1429/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantity of 23 063 tonnes of provisionally peeled tomatoes in the Annex to Regulation (EC) No 1430/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1429/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to appli ­ cations submitted since 3 August 1995 ; whereas a redu ­ cing factor should accordingly be applied to the quantities applied for on 3 August 1995, and applications for export licences with advance fixing of refunds submitted subse ­ quently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for provisionally peeled tomatoes for which applications are submitted on 3 August 1995 under Article 1 of Regula ­ tion (EC) No 1430/95 shall be issued for 44,61 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 3 August 1995 and before 25 October 1995 shall be rejected. Article 2 This Regulation shall enter into force on 8 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 .I1) OJ No L 105, 9. 5. 1995, p. 3 . (3) OJ No L 141 , 24. 6. 1995, p. 28 . H OJ No L 141 , 24. 6. 1995, p. 32.